



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rathee, 2014 ONCA 341

DATE: 20140501

DOCKET: C55965

Laskin, Watt and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Aneal Rathee

Appellant

Mark Halfyard, for the appellant

Karen Papadopoulos, for the respondent

Heard and released orally: April 15, 2014

On appeal from the sentence imposed on August 27, 2012 by
    Justice Hugh K. Atwood of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals the sentence of the trial judge alleging two
    errors:  first, in not permitting him to address the court before the sentence
    was imposed; second, in finding that a conditional sentence was not appropriate
    in the circumstances.

[2]

We would not give effect to either ground of appeal.

[3]

The trial judges failure to permit the offender to address the court
    was inadvertent and amounted to a procedural error. In our view, having regard
    to the nature of the information that the accused wanted to bring to the
    courts attention, namely, his remorse, it would not have changed the sentence
    imposed. It is clear on the record that the trial judge was well aware of and
    took into account the offenders remorse.

[4]

In any event, and having regard to the second ground of appeal, we are
    of the view that the sentence was fit in the circumstances, including the
    monetary amount of the fraud, the breach of trust and the lengthy period over
    which the fraud took place.

[5]

The sentence appeal is dismissed.

John Laskin J.A.

David Watt J.A.

C.W. Hourigan J.A.


